On Rehearing.
GLADNEY, Judge.
We adhere to the facts as detailed and determined in our original opinion, but have granted this rehearing for the purpose of correcting ah error in our method of computing the amount of compensation to which appellant contractor is entitled. The error arose from our failure to allow payment in full for the extras that were performed in a satisfactory manner. Consistent with our findings, the award as made in our original decree is revised as hereinafter set forth:
Contract price on the main dwelling .$6,863.97
Extras approved and accepted by defendant owners.$1,592.22
Total amount claimed by contractor .$8,456.19
This amount is subject to an allowance or offset due the defendant owners for correction of established defects due to poor *538workmanship in the sum of $1,600. After deducting this latter sum from the contract price of the main dwelling, there is left a balance due on the principal contract for the construction of the dwelling of $5,263.-97, which amount for reasons assigned in the original opinion, must be reduced by 50% as the measure of damages sustained by defendants by reason of defects which could not be remedied and which diminished the value of said improvements in the sum of $2,631.99.
Therefore, a recapitulation of the above computation should be as follows:
Amount of principal contract
less damages .$2,631.99
Extras .$1,592.22
Total amount to which contractor is entitled.$4,224.21.
It follows that our original judgment in favor of plaintiff in the sum of $3,456.19 should be amended by increasing said amount to the sum of $4,224.21, and as so amended, is reinstated and made the final judgment of this court.